Name: Commission Regulation (EEC) No 252/91 of 31 January 1991 on the licence system and advance fixing of the refund for exports of butter to the USSR
 Type: Regulation
 Subject Matter: trade policy;  political geography;  processed agricultural produce
 Date Published: nan

 Official Journal of the European Communities No L 27/651 . 2. 91 COMMISSION REGULATION (EEC) No 252/91 of 31 January 1991 on the licence system and advance fixing of the refund for exports of butter to the USSR THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 3295/85 is hereby repealed. Article 2 Article 10 of Regulation (EEC) No 2729/81 is hereby replaced by the following : 'Article 10 1 . Export licences with advance fixing of the refund for products falling within CN codes 0402 10 19 , Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regula ­ tion (EEC) No 3641 /90 (2), and in particular Articles 13 (3) and 17 (4) thereof, 0402 21 17, 0402 21 19, 0402 21 99 , 0403 90 11 , 0403 90 1 3, 0403 90 1 9, 0404 90 11 , 0404 90 1 3 , 0404 90 19, 0404 90 31 , 0404 90 33, 0404 90 39 and 0405 shall only be issued on the fifth working day following the day on which the application is lodged, in so far as special measures are not taken in the intervening period . 2. With regard to products falling within CN code 0405, the refund fixed shall be applicable to exports to destination 056 specified in the Annex to Commis ­ sion Regulation (EEC) No 91 /91 f) (Soviet Union) only when made under cover of an export licence with advance fixing of the refund. Whereas Commission Regulation (EEC) No 3295/85 (3) suspends the application of certain provisions of Commis ­ sion Regulation (EEC) No 2729/81 (4), as last amended by Regulation (EEC) No 2730/89 (% in particular with regard to the system of export licences and the advance fixing of refunds in respect of milk and milk products ; whereas, in the present circumstances and in order to enable the trend of butter exports to the Soviet Union to be moni ­ tored, it is necessary to reintroduce the requirement to fix in advance the refund in respect of exports to the Soviet Union ; whereas Regulation (EEC) No 3295/85 should be repealed and the relevant provisions of Regulation (EEC) No 2729/81 updated ; 0 OJ No L 11 , 16 . 1 . 1991 , p. 5 . Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 31 January 1991 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 148, 28 . 6. 1968, p. 13 . 2) OJ No L 362, 27. 12. 1990, p. 5. (3) OJ No L 316, 27. 11 . 1985, p. 25 . (4) OJ No L 272, 26. 9 . 1981 , p. 19 . (0 OJ No L 263, 9 . 9 . 1989, p. 12.